                  Case 19-11938-LSS             Doc 351-3         Filed 10/30/20        Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
UBIOME,        INC.,1
                                                              Case No. 19-11938 (LSS)
                                      Debtor.

                                         CERTIFICATE OF SERVICE

                    I, Peter J. Keane, hereby certify that on the 30th day of October, 2020, I caused a

copy of the following to be served on the attached service lists in the manner indicated.



           Motion of Alfred T. Giuliano, Chapter 7 Trustee, for Order: (A) Authorizing Trustee to
           Reject Warehouse Services Agreement, Effective October 31, 2020; (B) Authorizing
           Abandonment of Any Remaining Property Located at the Warehouse; and (C)
           Granting Related Relief



                                                   /s/ Peter J. Keane
                                                    Peter J. Keane (DE Bar No. 5503)




1   The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
     for the above-captioned Debtor was located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:231442.1 31271/001
               Case 19-11938-LSS   Doc 351-3   Filed 10/30/20   Page 2 of 6




uBiome, Inc., 19-11938 (LSS)
Doc 231444
01-First Class Mail
01-Electronic Mail

FIRST CLASS MAIL & ELECTRONIC MAIL
Attn: Billy Self
Warehouse-Pro / ProSoap
2020 Industrial Blvd.
Rockwall TX 75087
Email: billy@warehouse-pro.com




DOCS_DE:231444.1 31271/001
               Case 19-11938-LSS      Doc 351-3   Filed 10/30/20    Page 3 of 6




uBiome 2002 Service List FCM                      FIRST CLASS MAIL
Case No. 19-11938 (LSS)                           (United States Attorney)
Document No. 225424V2                             David C. Weiss
40 – First Class Mail                             c/o Ellen Slights
                                                  US Attorney’s Office
                                                  District of Delaware
(Counsel to Alfred Giuliano, Ch. 7 Trustee)       Hercules Building, Suite 400
Bradford J. Sandler, Esquire                      1313 N. Market Street
Colin R. Robinson, Esquire                        Suite 400
Peter J. Keane, Esquire                           Wilmington, DE 19801
919 N. Market Street, 17th Floor
PO Box 8705                                       FIRST CLASS MAIL
Wilmington, DE 19801                              (Counsel for Silicon Valley Bank)
                                                  Ashby & Geddes PA
FIRST CLASS MAIL                                  Gregory A Taylor, Esquire
(United States Trustee)                           Katharina Earle, Esquire
Benjamin A. Hackman, Esquire                      500 Delaware Avenue
Office of the United States Trustee               8th Floor
J. Caleb Boggs Federal Building, Suite 2207       PO Box 1150
844 King Street                                   Wilmington, DE 19899-1150
Lockbox 35
Wilmington, DE 19801                              FIRST CLASS MAIL
                                                  (Counsel to 8VC)
FIRST CLASS MAIL                                  Cole Schotz PC
(State Attorney General)                          Norman L Pernick, Esquire
Kathy Jennings, Esquire                           Patrick J Reilley, Esquire
Delaware Department of Justice                    500 Delaware Ave Ste 1410
Carvel State Office Building, 6th Floor           Wilmington, DE 19801
820 N. French Street
Wilmington, DE 19801                              FIRST CLASS MAIL
                                                  (Counsel to the Debtor)
FIRST CLASS MAIL                                  Young Conaway Stargatt & Taylor LLP
Christina Rojas                                   Michael R. Nestor, Esquire
Bankruptcy Administrator                          Andrew L Magaziner, Esquire
Delaware Division of Revenue                      Joseph M Barry, Esquire
Carvel State Office Building, 8th Floor           Joseph M. Mulvihill, Esquire
820 N. French Street                              Jordan Sazant, Esquire
Wilmington, DE 19801                              Rodney Square
                                                  1000 N. King Street
                                                  Wilmington, DE 19801




DOCS_DE:225424.2 31271/001
               Case 19-11938-LSS       Doc 351-3   Filed 10/30/20    Page 4 of 6




FIRST CLASS MAIL
(Counsel to Premera Blue Cross)                    FIRST CLASS MAIL
Katelyn Crawford, Esquire                          Sharon Binger, Regional Director
Fox Rothschild LLP                                 Philadelphia Regional Office
919 N. Market Street, Suite 300                    Securities & Exchange Commission
Wilmington, DE 19899-2323                          One Penn Center, Suite 520
                                                   1617 JFK Boulevard
FIRST CLASS MAIL                                   Philadelphia, PA 19103
(Counsel to Humana Insurance Company)
Jami B. Nimeroff, Esquire                          FIRST CLASS MAIL
Brown McGarry Nimeroff LLC                         Andrew Calamari, Regional Director
919 N. Market Street, Suite 420                    New York Regional Office
Wilmington, DE 19801                               Securities & Exchange Commission
                                                   Brookfield Place, Suite 400
FIRST CLASS MAIL                                   200 Vesey Street
(United States Attorney General)                   New York, NY 10281
William Barr, Esquire
Office of the US Attorney General                  FIRST CLASS MAIL
U.S. Department of Justice                         Office of the Chief Counsel
950 Pennsylvania Avenue, NW, Room 4400             Pension Benefit Guaranty Corporation
Washington, DC 20530-0001                          1200 K Street, NW
                                                   Washington, DC 20005
FIRST CLASS MAIL
State of Delaware                                  FIRST CLASS MAIL
Division of Corporations - Franchise Tax           Internal Revenue Service
John G. Townsend Building, Suite 4                 Centralized Insolvency Operation
401 Federal Street                                 PO Box 7346
PO Box 898 (Zip 19903)                             2970 Market Street (Zip 19104)
Dover, DE 19901                                    Mail Stop 5-Q30.133
                                                   Philadelphia, PA 19101
FIRST CLASS MAIL
Delaware Secretary of Treasury                     FIRST CLASS MAIL
820 Silver Lake Boulevard, Suite 100               (Chapter 7Trustee)
Dover, DE 19904                                    Alfred Giuliano, Esquire
                                                   Giuliano, Miller & Company, LLC
FIRST CLASS MAIL                                   2301 E. Evesham Road
Office of General Counsel                          Pavilion 800, Suite 210
U.S. Department of the Treasury                    Voorhees, NJ 08043
1500 Pennsylvania Avenue, NW
Washington, DC 20220

FIRST CLASS MAIL
Office of General Counsel
Securities & Exchange Commission
100 F Street, NE
Washington, DC 20554



DOCS_DE:225424.2 31271/001
               Case 19-11938-LSS     Doc 351-3   Filed 10/30/20    Page 5 of 6




FIRST CLASS MAIL                                 FIRST CLASS MAIL
(Counsel for the United States of America)       Arizona Attorney General's Office
U.S. Department of Justice                       PO Box 6123
Leah V Lerman, Esquire                           MD 7611
Civil Division                                   Phoenix, AZ 85005-6123
1100 L Street NW, Room 7002.
PO Box 875                                       FIRST CLASS MAIL
Ben Franklin Station                             Franchise Tax Board
Washington, DC 20044-0875                        Bankruptcy Section Ms A-340
                                                 PO Box 2952
FIRST CLASS MAIL                                 Sacramento, CA 95812-2952
(Counsel to Lender)
Morrison & Foerster LLP                          FIRST CLASS MAIL
Jeff Ngai, Esquire                               Internal Revenue Svc
425 Market Street                                Centralized Insolvency Operation
San Francisco, CA 94105                          PO Box 7346
                                                 Philadelphia, PA 19101-7346
FIRST CLASS MAIL
(Counsel to Lender; 8VC)                         FIRST CLASS MAIL
Gibson Dunn & Crutcher LLP                       Michigan Dept of Treasury Tax Pol Div
Mary Beth Maloney, Esquire                       Litigation Liaison
Jason Zachary Goldstein, Esquire                 Austin Building, 2nd Floor
J Eric Wise, Esquire                             430 W. Allegan Street
Matt J. Williams, Esquire                        Lansing, MI 48922
200 Park Avenue
New York, NY 10166- 0193                         FIRST CLASS MAIL
                                                 Social Security Administration
FIRST CLASS MAIL                                 Office of the Gen Counsel Region 3
(Counsel to Lender; Silicon Valley Bank)         300 Spring Garden Street
Morrison & Foerster                              Philadelphia, PA 19123
Todd M. Goren, Esquire
Benjamin W. Butterfield, Esquire                 FIRST CLASS MAIL
Kat Richardson, Esquire                          US EPA Reg 3 Office of Reg Counsel
250 W. 55th Street                               Bankruptcy Dept
New York, NY 10019                               1650 Arch Street
                                                 Philadelphia, PA 19103
FIRST CLASS MAIL
(Counsel to Lender; Silicon Valley Bank)         FIRST CLASS MAIL
Morrison & Foerster                              US Securities & Exchange Commission
Alexander Rheaume, Esquire                       Thomas Eme
John Hancock Tower                               Jennifer Lee
200 Clarendon Street                             44 Montgomery Street
20th Floor                                       Suite 2800
Boston, MA 02116                                 San Francisco, CA 94014




DOCS_DE:225424.2 31271/001
               Case 19-11938-LSS   Doc 351-3   Filed 10/30/20    Page 6 of 6




FIRST CLASS MAIL
US Securities & Exchange Commission            FIRST CLASS MAIL
Tracy Combs                                    (Counsel to Creditor Blue Cross and Blue
44 Montgomery Street                           Shield of Massachusetts, Inc.)
Suite 2800                                     William J. Hanlon, Esq.
San Francisco, CA 94104                        Seyfarth Shaw LLP
                                               Seaport East, Suite 300
FIRST CLASS MAIL                               Two Seaport Lane
US Dept. of Justice                            Boston, MA 02210-2028
US Department of Justice
Lina Peng                                      FIRST CLASS MAIL
Kyle Waldinger                                 (Counsel to Oracle America, Inc.)
450 Golden Gate Avenue                         Shawn M. Christianson, Esquire
11th Floor                                     Buchalter, A Professional Corporation
San Francisco, CA 94102                        55 Second Street, 17th Floor
                                               San Francisco, CA 94105-3493
FIRST CLASS MAIL
Office of Unemployment Compensation Tax        FIRST CLASS MAIL
Services                                       (Attorney for Puma Biotechnology, Inc.)
Attn: Deb Secrest                              Josh Newcomer, Esquire
PA-Department of Labor & Industry              McKool Smith, P.C.
651 Boas Street, Room 925                      600 Travis Street, Suite 7000
Harrisburg, PA 17121                           Houston, TX 77002

FIRST CLASS MAIL
(Counsel to Premera Blue Cross)
Joseph E. Shickich, Jr.
Fox Rothschild LLP
1001 - 4th Avenue, Suite 4500
Seattle WA 98154

FIRST CLASS MAIL
(Counsel to BRJ Investments, LLC and OSF
Biome, SPV)
P. Gregory Schwed
Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154-1895

FIRST CLASS MAIL
(Counsel to BRJ Investments, LLC and OSF
Biome, SPV)
Ross D. Emmerman
Loeb & Loeb LLP
321 North Clark Street
Chicago, IL 60654



DOCS_DE:225424.2 31271/001
